                   IN TIIE LttJITED STATES DISTRICT C:緊
            FOR THE WESTERN DISTRICT OF NORTH(                        ￨:LI卜
                                                                              躍題冒匙ざ泥[:W
                               ASIIEVILLE DIVISION
                                                                               MAR 0 8 2021
                            DOCKET NO.1:20… CR‑00064
                                                                           TMttR̲51
UNITED STATES OF AMERICA
                                                     CONSENT ORDER AND
              V.                                  JUDGMENT OF FORFEITURE
JACOB DAYLEN ROSS

       WHEREAS, the defendant, JACOB DAYLEN ROSS, has been found guilty
in a trial by jury of one or more criminal offenses under which forfeiture may be
ordered;

       WHEREAS, the defendant and the United States stipulate and agree that the
property described below constitutes property derived from or traceable to proceeds
of the defendant's offense(s) herein; property involved in the offenses, or any
property traceable to such property; andlor property used in any manner to facilitate
the commission of such offense(s); or substitute property as defined by 2l U.S.C. $
853(p) and Fed. R. Crim. P.32.2(e); and is therefore subject to forfeiture pursuant
to 18 U.S.C. 5 2253, provided, however, that such forfeiture is subject to any and all
third party claims and interests, pending final adjudication herein; the defendant
waives his interest, if any, in the property and agrees to the forfeiture of such interest;

       WHEREAS, the defendant herein waives the requirements of Fed. R. Crim.
P.32.2 regarding notice of the forfeiture in the charging instrument, announcement
of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment
against defendant;

       WHEREAS, pursuant to Fed. R. Crim. P.32.2(b)(1) & (c)(2), the Court finds
that there is the requisite nexus between the property and the offense(s) to which the
defendant has pleaded guilty and that the defendant has a legal or possessory interest
in the property;




      Case 1:20-cr-00064-MR-WCM Document 36 Filed 03/08/21 Page 1 of 3
       WHEREAS, the defendant withdraws any claim previously submitted in
response to an administrative forfeiture or civil forfeiture proceeding conceming any
of the property described below. Ifthe defendant has not previously submitted such
a claim, the defendant hereby waives all right to do so. If any administrative
forfeiture or civil forfeiture proceeding conceming any of the property described
below has previously been stayed, the defendant hereby consents to a lifting of the
stay and consents to forfeiture;

     NOW, THEREFORE, IT IS ffiREBY ORDERED THAT the following
property is forfeited to the United States:

           o   Samsung Galaxy S10, SN: KF8M20C3QAK

      The United States Marsh al andlor other property custodian for          the
investigative agency is authorized to take possession and maintain custody of the
above-described tangible property.

      If and to the extent required by Fed. R. Crim. P. 32.2(b)(6),21 U.S.C. $
853(n), and/or other applicable law, the United States shall publish notice and
provide direct written notice ofthis forfeiture.

      Any person, other than the defendant, asserting any legal interest in         the
property may, within thirty days of the publication of notice or the receipt of notice,
whichever is earlier, petition the court for a hearing to adjudicate the validity ofthe
alleged interest.

      Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this Order of Forfeiture,
the United States Attomey's Office is authorized to conduct any discovery needed
to identifu, locate or dispose ofthe property, including depositions, interrogatories,
requests for production of documents and to issue subpoenas, pursuant to Fed. R.
Civ. P. 45.

       Following the Court's disposition of all timely petitions filed, a final order of
forfeiture shall be entered, as provided by Fed. R. Crim. P.32.2(c)(2).If no third
parfy files a timely petition, this order shall become the final order and judgment of
forfeiture, as provided by Fed. R. Crim. P.32.2(c)(2), and the United States shall
have clear title to the propefty and shall dispose ofthe properff according to law.




      Case 1:20-cr-00064-MR-WCM Document 36 Filed 03/08/21 Page 2 of 3
Pursuant to Fed. R. Crim. P.32.2(bX4XA), the defendant consents that this order
shall be final as to defendant upon filing.

SO AGREED:




   G-tant   United States Attorney




Attorney for Defendant



                                       Signed:   卜44〆 ク
                                                      ヘ      て ,2021




                                       Chi6funited States District Judge
                                       Western District of North Carolina




                                      3




     Case 1:20-cr-00064-MR-WCM Document 36 Filed 03/08/21 Page 3 of 3
